DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on 1/27/2021 is acknowledged.
It is noted that applicant identifies all Claims 1-19 as encompassing Species E.  It is noted however that claims 5-6, 10, 12-13, and 17-19 are not generic and are directed to the functional particles of Species A,B,C,D, and/or F and are not directed to the microalgae recovery particles of Species E.  As such claims 5-6, 10, 12-13, and 17-19 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-9, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hader et al. (US 2012/0083026).

Regarding claim 1 Hader et al. discloses a mass-cultivation system for microalgae, (See Hader Abstract and Figs. 1-2B wherein the device cultivates microalgae, i.e. it is a mass-cultivation system) comprising:
a reactor that contains a cultivation liquid in the interior thereof; (See Hader Abstract and Figs. 1-2B wherein a reactor 30 and/or 140 comprises a cultivation liquid in an interior thereof)and

wherein the liquid comprises functional particles; (See Hader Abstract and Figs.1-2B wherein the liquid comprises functional particles 60.) and
wherein the recycling unit includes a receiving connection to the reactor and a returning connection to the reactor; (See Hader Fig. 2 wherein the recycling unit includes a receiving connection from the reactor and a returning connection, 180 and/or the connection described in [0045], to the reactor.)
wherein the functional particles are microalgae recovery particles, (See Hader Abstract and [0043] wherein the particles 60 are microalgae recovery particles, i.e. they attach to and recovery algae.)
wherein the functional particles are introduced into the recycling unit by the receiving connection such that functions thereof are recycled, and then the functional particles are introduced into the reactor from the recycling unit by the returning connection.  (See Hader Abstract and [0042]-[0043] and Figs. 2A-2B wherein the functional particles 60 are introduced into the recycling unit by the receiving connection so that functions thereof are recycled, i.e. algae is removed so that they may be reused.)

wherein a plurality of bosses are formed on surfaces of the microalgae recovery particles to capture cultivated microalgae. (See Hader [0034] wherein the particles 60 have proteins which allow capture of the microalgae and form bosses on the surface of the particles, i.e. the proteins coat and protrude from the surface of the particles.)
Furthermore assuming arguendo with respect to the particles having bosses it is noted that such a modification would have required a mere change in shape of the particles which would have been obvious to one of ordinary skill in the art at the time of invention because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Regarding claim 2 Hader et al. discloses all the claim limitations as set forth above as well as the device wherein the microalgae recovery particles flow to the recovery unit and are reintroduced into the reactor, and wherein the recovery unit comprises a freezer unit or a drying unit that freezes or dries the microalgae captured by the microalgae recovery particles. (See Hader Fig. 2B and [0043] wherein the particles 60 flow to a recovery unit and are reintroduced into the reactor and wherein the recovery unit comprises a drying unit, i.e. 211, which extracts water from the biomass, i.e. it performs drying.)

Regarding claim 3 Hader et al. discloses all the claim limitations as set forth above as well as the device wherein the recovery unit separates the captured microalgae from the microalgae recovery particles by rotating the frozen or dried microalgae recovery particles or applying ultrasonic waves or vibration to the microalgae recovery particles. (See Hader Fig. 2B wherein the recovery unit separates microalgae from the recovery particles by rotating, i.e. it includes a rotating drum 214.)

Regarding claim 4 Hader et al. discloses all the claim limitations as set forth above as well as the device comprising: a recovery unit that is fluid-communicated with the reactor. (See Hader Figs. 2A-2B wherein a recovery unit is found after stage 121 and is fluid communicated with the reactor as fluids flow into said stage.)

Regarding claim 7 Hader et al. discloses all the claim limitations as set forth above as well as the device wherein the microalgae recovery particles have a magnetism, and wherein the recycling unit or the recovery unit has a magnetism so that the particles having a magnetism are separated to flow to the recycling unit or the recovery unit. (See Hader Abstract and [0044] wherein the microalgae recovery 

Regarding claim 8 Hader et al. discloses all the claim limitations as set forth above as well as the device wherein the microalgae recovery particles have a specific gravity in a predetermined range. (See Hader Abstract and Figs. 1-3 wherein the recovery particles 60 inherently have a specific gravity in a predetermined range)

Regarding claim 9 Hader et al. discloses all the claim limitations as set forth above as well as the device wherein the microalgae recovery particles have different specific gravities in the predetermined range so that the particles are separated to flow to the recycling unit or the recovery unit. (See Hader Abstract and Figs. 1-3 wherein the recovery particles 60 inherently have different specific gravities from other particles/materials in the predetermined range so they are separated to flow to the recycling unit and recovery unit)

Regarding claim 11 Hader et al. discloses all the claim limitations as set forth above as well as the device wherein the reactor comprises:
a primary reactor, a secondary reactor that is fluid-communicated with the primary reactor, and a tertiary reactor that is fluid-communicated with the secondary reactor,
wherein the recycling unit comprises:
a first recycling unit that is fluid-communicated with the primary reactor, a second recycling unit that is fluid-communicated with the secondary reactor, and a third recycling unit that is fluid-communicated with the tertiary reactor, and


Regarding claim 14 Hader et al. discloses all the claim limitations as set forth above as well as the device wherein the microalgae recovery particles have a magnetism, and wherein the recycling units or the recovery unit has a magnetism so that the particles having a magnetism are separated to flow to the recycling units or the recovery unit. (See Hader Abstract and [0044] wherein the microalgae recovery particles 60 are magnetic particles and wherein the recycling unit 120 is a magnetic drum, i.e. it has a magnetism, to separate out said magnetic particles.)

Regarding claim 15 Hader et al. discloses all the claim limitations as set forth above as well as the device wherein the microalgae recovery particles have a specific gravity in a predetermined range. (See Hader Abstract and Figs. 1-3 wherein the recovery particles 60 inherently have a specific gravity in a predetermined range)

Regarding claim 16 Hader et al. discloses all the claim limitations as set forth above as well as the device wherein the microalgae recovery particles have different specific gravities in the predetermined range so that the particles are separated to flow to the recycling units or the recovery unit. (See Hader Abstract and Figs. 1-3 wherein the recovery particles 60 inherently have different specific gravities from other particles/materials in the predetermined range so they are separated to flow to the recycling unit and recovery unit)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799